DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to After-Final Amendment Filed by Applicant

The finality of the last office action is withdrawn.
Applicant's submission filed on December 15, 2021 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Drive member in Claim 1;
Torque adjustment mechanism in Claim 1; 
Control Sleeve in Claim 1; and
Actuation extension in Claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Huddy (US 2016/0144491 A1); in view of Benarrouch (US 2012/0256386 A1); in view of Grabovac (US 3,270,594) and NPL Reference: toolsever.com (https://web.archive.org/web/20190407155037/https://toolsever.com/breaker-bar-vs-torque-wrench/).
Regarding Claim 1, Huddy (Fig. 1) discloses a switch structure of a hand tool comprising: a body (28) including an accommodation tube (See Examiner Annotated Fig. 4),  a drive member (22), and a wherein the drive member (22) includes a and fixed on an a unlock position or a lock position by a user (See Fig. 4A through 4C and ¶ 0042); the positioning element (See Examiner Annotated Fig. 4) of the drive member (22) includes an outer threaded portion (See Huddy, Paragraph 0042) rotatably moved close to or away from the second end of the accommodation tube so as to be fixed on the unlock position or the lock position. See Fig. 4A through 4C and ¶ 0042 for threaded sleeve embodiment. Wherein when the control sleeve (28) is fixed on the unlock position (Fig. 4C), a first end of the control sleeve (28) is away from the engagement face (72) of the positioning element so that the drive member (22) is rotated to a desired angle, and the body (24) is operated as shown in Fig.4C; wherein when the control sleeve (28) is fixed on the lock position (Fig. 4A), the first end of the control sleeve (28) abuts against the engagement face of the positioning element so that the drive member (22) is not rotated (See Fig. 4a), and the body is operated as a fixed wrench “Breaker Bar.


    PNG
    media_image1.png
    250
    449
    media_image1.png
    Greyscale

Huddy does not explicitly disclose wherein the accommodation tube includes an outer threaded portion formed on the first end thereof, such that the control sleeve is rotatably moved close to or away from the positioning element so as to be fixed on the unlock position or the lock position.
However, the reversal, duplication, or rearrangement of parts, absent a new and unexpected result, does not establish patentability over the prior art.  See MPEP 2144.04.VI. The decision to locate the external threads on the accommodating tube instead of on the head (22) of Huddy, as a matter of design choice, requiring routine experimentation, without any new or unpredictable results, is an obvious alternative 
Additionally, Benarrouch (Fig. 7) teaches an accommodation tube (d) comprising of external threads (I’) and a control sleeve (o) with internal threads formed on the first end thereof (see Benarrouch, Paragraph 0045) for the purpose of locking and unlocking the relative rotational movement between the two parts.  The control sleeve (o) is rotatably moved close to or away from the positioning element (the first thread of 1) so as to be fixed on the unlock position or the lock position. See Fig. 7, and Paragraph 0045.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the hand tool of Huddy wherein the accommodation tube includes an outer threaded portion formed on the first end thereof, such that the control sleeve is rotatably moved close to or away from the positioning element so as to be fixed on the unlock position or the lock position, as taught by Benarrouch, as a matter of design choice, requiring routine experimentation, without any new or unpredictable results, as a known alternative means for journaling the control sleeve (28) to and from an unlocked (Fig. 4C) and a locked (Fig. 4A) position.  
Huddy, a modified, does not disclose a torque adjustment mechanism; wherein the drive member is rotated in a first end of the accommodation tube, and the torque adjustment mechanism is arranged on a second end of the accommodation tube and abuts against the drive member so as to adjust a desired torque value; and the body is operated as a torque wrench.
However, Grabovac (Fig. 3) teaches a wrench that comprises of a torque adjustment mechanism; wherein the drive member (14) is pivoted in a first end of an accommodation tube (10), and the torque adjustment mechanism is arranged on a second end of the accommodation tube (10) and abuts against the drive member (14) so as to adjust a desired torque value; and the body is operated as a torque wrench. See Fig. 1 through 3.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the hand tool of Huddy, as modified, to further comprise of a torque adjustment mechanism; wherein the drive member is pivoted
Regarding Claim 6, Huddy, as modified, discloses the switch structure as claimed in Claim 1, as discussed above, wherein a second end of the drive member (Huddy, 26; Grabovac, 14)  is inserted into the first end of the accommodation tube (Grabovac, 10) and is rotatably fixed in the accommodated tube by a connection bolt (Grabovac, 15). See Grabovac, Fig. 3.
Regarding Claim 7, Huddy, as modified, discloses the switch structure as claimed in Claim 1, as discussed above, wherein the positioning element further has an actuation extension arranged on a second surface thereof away from the drive member. See Huddy, Paragraph 0023-0024.
Regarding Claim 8, Huddy, as modified, discloses the switch structure as claimed in Claim 7, as discussed above, wherein the actuation extension is a column configured to engage with a socket. See Huddy, Paragraph 0023-0024. 
Response to Arguments
Applicant's arguments with respect to Amended Claim 1, filed December 15, 2021, have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723